Mr. JUSTICE DIXON, partially dissenting; While agreeing that the conviction should be affirmed, I cannot agree that the sentence should be reduced. The majority opinion seems to indicate that armed robbery is not a serious offense unless someone is shot. The present 5 year minimum (with no eligibility for probation) should indicate otherwise. The future Code of Corrections should also indicate otherwise. Armed robbery with the most vicious short range weapon on earth has never been the type of crime which calls for a “powder puff” approach. People v. Brown, 107 Ill.App.2d 406. The possession and use of certain weapons inherently dangerous to human life constitute a sufficient hazard to society to alone justify more than a minimum sentence. The trial judge stated, “this defendant with a sawed-off shotgun * * * which in itself is a crime, although he was never charged with that particular crime * * * went into a store and severely, seriously threatened the life of one person at least by confronting him immediately with this shotgun and terrorizing others, * * *. I am, however, going to give a lesser sentence than ordinarily would for a crime of this viciousness, because and only because of defendant’s previous record.” The sentence herein should not be further reduced from judicial clemency, 15 I.L.P. Criminal Law, Sec. 848.5, Note 68.20. I would further note that in People v. Leggett (1971), 2 Ill.App.3d 962, 275 N.E.2d 651, Armed Robbery (same trial judge) this court refused to reduce 9 to 12 and 8 to 12 sentences of first offenders.